Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-253
                 Lower Tribunal Nos. 19-9109; 19-283 AC
                           ________________

                        Markins Junior Anilus,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Raul
Cuervo, Judge.

     Markins Junior Anilus, in proper person.

      Katherine Fernandez Rundle, State Attorney, and Casey Hughes,
Assistant State Attorney, for appellee.


Before LOGUE, SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed. Vega v. CSCS Int’l, N.V., 795 So. 2d 164, 166 n.1 (Fla. 3d

DCA 2001) (“Evidence is . . . ‘[a]ny species of proof, or probative matter,
legally presented at the trial of an issue, by the act of the parties and

through the medium of witnesses, records, documents, exhibits, concrete

objects, etc., for the purpose of inducing belief in the minds of the court or

jury as to their contention.’” (quoting Black's Law Dictionary 287 (5th ed.

1983))); see also Southwin, Inc. v. Verde, 806 So. 2d 586, 588 (Fla. 3d

DCA 2002) (“Determinations regarding the weight of the evidence or the

credibility of witnesses are peculiarly within the province of the finder of fact

and will not be disturbed on appeal.” (citations omitted)); U.S. Bank, N.A. v.

Stokes, 289 So. 3d 523, 524 (Fla. 3d DCA 2019) (“Because a trial court's

factual findings come to the appellate court with a presumption of

correctness to which the appellate court should generally defer, because

an appellate court should not weigh evidence or assess the credibility of

witnesses, and because there is competent substantial evidence in the

record to support the trial court’s factual findings, we affirm.” (citations

omitted)).




                                       2